In a proceeding to modify a support order, the Commissioner of Social Services appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Roache, J.), dated November 6, 1980, as can-celled the support arrears owed by respondent. Order reversed insofar as appealed from, without costs or disbursements, and matter remanded to the Family Court, Kings County, for a new hearing to determine whether respondent has established good cause for cancellation of any or all of the accrued arrears. Under section 458 of the Family Court Act the court cannot, absent a showing of good cause, cancel any or all arrears of payments. The basis for the court’s cancellation of any arrears must be supported by evidentiary facts substantiating its determination (Matter of Reynolds v Reynolds, 50 AD2d 993). The respondent was not afforded an opportunity to present such proof. Section 460 of the Family Court Act has no bearing upon the case at bar since appellant did not petition the court for an entry of a judgment on the arrears, upon notice to respondent. Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.